     Case 2:18-cv-01842-TLN-DMC Document 53 Filed 04/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS RALPH PICART,                               No. 2:18-CV-1842-TLN-DMC-P
12                       Plaintiff,
13             v.                                       ORDER
14    M. BARRON
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Plaintiff’s motion for a 60-day extension of time to file an opposition

19   to Defendant’s motion for summary judgment. ECF No. 52. Defendant filed the motion for

20   summary judgment on March 3, 2021. ECF No. 45. Plaintiff contends that COVID-19 restrictions

21   have limited his ability to review and obtain evidence in support of his opposition. ECF No. 52.

22   Plaintiff will have sixty days from the date of this Order to file any opposition to Defendant’s

23   motion.

24                  IT IS SO ORDERED.

25   Dated: April 21, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
